EXHIBIT 10.3

 


ADVISORY SERVICES AGREEMENT

 

 

THIS ADVISORY SERVICES AGREEMENT (this “Agreement”) is made as of February 28,
2014 (the “Effective Date”) by and between Sigma Capital Advisors, LLC, a
Delaware limited liability company (the “Service Provider”), and Onstream Media
Corporation, a Florida corporation (the “Company”). 

 

WITNESSETH:

 

WHEREAS, as of the Effective Date, Sigma Opportunity Fund II, LLC (“Sigma Fund”)
entered into a Note Purchase Agreement (the “Purchase Agreement”) with the
Company and each other Borrower pursuant to which, among other things, Sigma
Fund purchased a Note issued by the Borrower, upon the terms and subject to the
conditions thereof;

 

WHEREAS, it is a condition to the Purchase Agreement that the Company enter into
this Agreement with Service Provider;

 

WHEREAS, Service Provider, by and through its officers, employees, agents,
representatives and affiliates, has expertise in the areas of corporate
management, finance, product strategy, investment, acquisitions, governance and
other matters relating to the business of the Company; and

 

WHEREAS, the Company desires to avail itself of the expertise of Service
Provider in the aforesaid areas.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 

1.         DEFINITIONS.  Capitalized terms used herein but not otherwise defined
herein shall have the respective meanings assigned to such terms in the Purchase
Agreement.

 

2.         APPOINTMENT.  The Company hereby engages Service Provider, and
Service Provider hereby agrees under the terms and conditions set forth herein,
to provide certain Services to the Company, the Borrower and their Subsidiaries
as described in Section 4 hereof.

 

3.         TERM. The term of the Agreement (the “Term”) shall commence on the
Effective Date and shall terminate on the date the Note is paid in full. 
Notwithstanding the foregoing, the provisions of Sections 5(a), 5(c), 6, 8, 9
and 11 shall survive termination of this Agreement.

 

4.         DUTIES OF THE SERVICE PROVIDER.  The Service Provider shall provide
the Company, the Borrower and the Subsidiaries with business, finance and
organizational strategy, advisory, consulting and other services as mutually
agreed from time to time by the Company and the Service Provider (collectively,
the “Services”) related to the business of the Company, the Borrowers and the
Subsidiaries. The Services will be provided at such times and places as may
mutually be agreed from time to time by the Company and Service Provider.

 

1

--------------------------------------------------------------------------------

 
 

 

5.         COMPENSATION; EXPENSES.

 

                        (a)        In consideration of the performance of the
Services, the Company shall pay to Service Provider (i) an aggregate amount
equal to $92,857 in cash, $14,310 of which was paid to Service Provider prior to
the Effective Date and $78,547 of which shall be withheld from the Purchase
Price at Closing, and (ii) an additional amount in the aggregate of $75,000
payable in cash in equal installments of $15,000 on each of March 1, 2014 (which
amount shall be withheld from the Purchase Price at Closing), April 1, 2014, May
1, 2014, June 1, 2014 and July 1, 2014 (collectively, the “Advisory Fee”). The
final $75,000 of the Advisory Fee shall be payable as scheduled regardless of
the early repayment of the Note.  The Company shall also issue to Service
Provider 150,000 shares of Common Stock (the “Advisory Shares”) for a purchase
price of $.01 per share on the Effective Date.  The Advisory Shares shall be
subject to adjustment for any reorganizations, stock splits, stock dividends, or
other similar transactions occurring after the Closing Date.

 

                        (b)        The Service Provider shall be reimbursed for
its reasonable out-of-pocket expenses incurred in connection with the
performance of the Services, provided such expenses shall be pre-approved in
writing by the Company.

 

            (c)        Service Provider may from time to time identify and
introduce the Company to potential M&A, joint venture or financing opportunities
(each an “Investment Opportunity”) and/or investors to participate in any of the
foregoing Investment Opportunities with the Company (the “Service Provider
Investors”).  To the extent that the Company, without assistance from Service
Provider, identifies and arranges an initial meeting with a prospective investor
or an Investment Opportunity, such person shall not be a Service Provider
Investor or Investment Opportunity hereunder.  In consideration therefor, the
Company will pay to Service Provider at the time of closing of any such
Investment Opportunity or other transaction involving a Service Provider
Investor that resulted within one year from the initial introduction by Service
Provider to Company, a cash finders’ fee equal to 3% of the aggregate
consideration relating to the Investment Opportunity or received by the Company
from a Service Provider Investor in any such transaction, including cash, equity
securities, debt securities, and any other form of payment made to Company or
Company obligation assumed or retired.  Any non-cash form of consideration shall
be deemed to have a value equal to its fair market value at the time of closing
as mutually agreed by the parties hereto.  If at the time of Service Provider’s
introduction, the Company has a pre-existing relationship or is already engaged
in discussions with a Service Provider Investor or regarding an Investment
Opportunity, then the finders’ fee shall not apply.  In all cases, Service
Provider shall obtain written approval from an authorized officer of the Company
prior to making an introduction.  Notwithstanding anything contained herein to
the contrary, this Section 5(c) shall survive for a period of twelve months
following the termination of this Agreement. 

 

2

--------------------------------------------------------------------------------

 
 

 

          6.         INDEMNIFICATION. 
 

            (a)  In the event that Service Provider or any of its Affiliates,
principals, managers, partners, directors, stockholders, employees, agents and
representatives (collectively, the “Service Provider Indemnified Parties”)
becomes involved in any capacity in any action, proceeding or investigation in
connection with any matter referred to in or contemplated by this Agreement, or
in connection with the Services, the Company will indemnify and hold harmless
the Service Provider Indemnified Parties from and against any actual or
threatened claims, lawsuits, actions or liabilities (including out-of-pocket
expenses and the fees and expenses of counsel and other litigation costs and the
cost of any preparation or investigation) of any kind or nature, arising as a
result of or in connection with this Agreement or the Services, activities and
decisions hereunder, and will periodically reimburse Service Provider
Indemnified Parties for their expenses as described above, except that the
Company will not be obligated to so indemnify any Service Provider Indemnified
Party if, and to the extent that, such claims, lawsuits, actions or liabilities
against such Service Provider Indemnified Party directly result from the gross
negligence or willful misconduct of such Service Provider Indemnified Party as
admitted in any settlement by such Service Provider Indemnified Party or held in
any final, non-appealable judicial or administrative decision.  In connection
with such indemnification, the Company will promptly remit or pay to Service
Provider Indemnified Party any amounts which the Service Provider Indemnified
Party certifies to the Company in writing are payable to Service Provider
Indemnified Party hereunder.  The reimbursement and indemnity obligations of the
Company under this Section 6(a) shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any Service Provider Indemnified Party and shall be binding upon and inure to
the benefit of any successors, assigns, heirs and personal representatives of
the Company and each Service Provider Indemnified Party.

 

            (b)        In the event that the Company or any of its Affiliates,
principals, partners, directors, stockholders, employees, agents and
representatives (collectively, the "Company Indemnified Parties") becomes
involved in any capacity in any action, proceeding or investigation in
connection with any matter referred to in or contemplated by this Agreement, or
in connection with the Services, the Service Provider will indemnify and hold
harmless the Company Indemnified Parties from and against any actual or
threatened claims, lawsuits, actions or liabilities (including out-of-pocket
expenses and the fees and expenses of counsel and other litigation costs and the
cost of any preparation or investigation) of any kind or nature, arising as a
result of the gross negligence or willful misconduct of Service Provider, and
will periodically reimburse Company Indemnified Parties for their expenses as
described above.  In connection with such indemnification, the Service Provider
will promptly remit or pay to Company Indemnified Party any amounts which the
Company Indemnified Party certifies to the Service Provider in writing are
payable to Company Indemnified Party hereunder. The reimbursement and indemnity
obligations of the Service Provider under this Section 6(b) shall be in addition
to any liability which the Service Provider may otherwise have, shall extend
upon the same terms and conditions to any Company Indemnified Party and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Service Provider and each Company Indemnified
Party.

 

3

--------------------------------------------------------------------------------

 

7.         INDEPENDENT CONTRACTOR.  Nothing herein shall be construed to create
a joint venture or partnership between the parties hereto or an
employee/employer relationship. Service Provider shall be an independent
contractor pursuant to this Agreement. No party hereto shall have any express or
implied right or authority to assume or create any obligations on behalf of or
in the name of any other party hereto or to bind any other party hereto to any
contract, agreement or undertaking with any third party.

 

8.         LIABILITY. The Service Provider is not and never shall be liable to
any creditor of the Company, the Borrower or their Subsidiaries or Affiliates,
and the Company agrees to indemnify and hold harmless all Service Provider
Indemnified Parties from and against any and all such claims of alleged
creditors of the Company, the Borrower and their Subsidiaries or Affiliates and
against all costs, charges and expenses (including attorneys’ fees and expenses)
incurred or sustained by any Service Provider Indemnified Party in connection
with any action, suit or proceeding to which it may be made a party by any
alleged creditor of the Company.  Notwithstanding anything contained in this
Agreement to the contrary, the Company agrees and acknowledges that Service
Provider and its partners, principals, shareholders, directors, officers,
employees and Affiliates intend to engage and participate in acquisitions and
business transactions outside of the scope of the relationship created by this
Agreement and they shall not be under any obligation whatsoever to make such
acquisitions, business transactions or other opportunities through the Company
or any of its Subsidiaries or offer such acquisitions, business transactions or
other opportunities to the Company or any of its Subsidiaries and shall be free
to perform services similar to the Services for the account of others, including
companies that may be in competition with the business conducted by the Company
and its Subsidiaries. 

 

            9.         ADVISORY SHARES/ADDITIONAL ADVISORY SHARES.  In
connection with the issuance of the Advisory Shares and any Additional Advisory
Shares pursuant to Section 5(k) of the Note Purchase Agreement (collectively
referred to as the “Sigma Shares”) to the Service Provider:

 

            (a)        Service Provider represents and warrants to the Company
as follows:

 

                        (i)         Service Provider is acquiring the Sigma
Shares for its own account and with the present intention of holding the Sigma
Shares for the purposes of investment, and not with a view towards, or for
resale in connection with, the public sale or distribution thereof;

 

                        (ii)        Service Provider, as of the date hereof, is
an “accredited investor” as that term is defined in Rule 501 of Regulation D. 
Service Provider, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Sigma Shares, and has so evaluated the merits and risks of such
investment. Service Provider is able to bear the economic risk of an investment
in the Sigma Shares and, at the present time, is able to afford a complete loss
of such investment;

 

4

 

--------------------------------------------------------------------------------

 

                        (b)        The Company represents and warrants to the
Service Provider that the Sigma Shares have been duly authorized and, upon
issuance, the Sigma Shares will be duly and validly issued, fully paid and
non-assessable. There are no preemptive or similar rights of any stockholder of
the Company or any other Person to acquire any of the Sigma Shares. The Common
Stock is quoted on the OTC Market’s OTCQB Marketplace. The Company knows of no
reason that the Sigma Shares will be ineligible for trading on the OTC Market’s
OTCQB Marketplace.

 

                        (c)        Certain Covenants.

 

                                    (i)         The Service Provider
acknowledges and agrees that the Sigma Shares have not been and, except as
provided in Section 11 of this Agreement, are not being registered under the
provisions of the 1933 Act or any state securities laws, and that the Sigma
Shares may not be transferred unless registered under the 1933 Act or an
exemption from registration applies.

 

                                    (ii)        (A)  The Service Provider
acknowledges and agrees that, until such time as the Sigma Shares are registered
under the 1933 Act or an exemption from registration applies, the Sigma Shares
may bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the Sigma Shares):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS.  THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT ONLY AND
MAY NOT BE SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

                                                (B)  Once a registration
statement filed by the Company for the Sigma Shares has been declared effective
or particular shares are eligible for resale pursuant to Rule 144 under the 1933
Act without restriction, thereafter, upon request of the Service Provider, the
Company will substitute certificates without restrictive legend for certificates
for any such shares issued prior to the time of such eligibility which bear such
restrictive legend and remove any stop-transfer restriction relating thereto
promptly, but in no event later than three business days after surrender of such
certificates by the Service Provider. Service Provider agrees to sell or
otherwise transfer the Sigma Shares only in compliance with applicable law.

 

5

 

--------------------------------------------------------------------------------

 

 



                                    (iii)       Not used.

 

                                    (iv)       Not used.

 

                                    (v)        Each of the Company and Service
Provider agree to perform, from time to time, such other acts and to execute,
acknowledge and deliver such other agreements, instruments, certificates and
other documents as may be reasonably necessary in order to effectuate the
transactions contemplated by this Agreement and to afford the Service Provider
and Sigma Fund the full benefits with respect to the Sigma Shares.  

  

10.       CORPORATE AUTHORIZATION.  In connection herewith, each of the Company
and Service Provider represents and warrants to the other, that each of the
Company and Service Provider has the requisite corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  This Agreement has been duly authorized and validly
executed and delivered by each of the Company and Service Provider and
constitutes the valid, legal and binding agreement of each of the Company and
Service Provider, enforceable against each of them in accordance with its terms.

 

11.       ASSIGNMENT.  No party hereto may assign any of its rights or
obligations hereunder without the prior written consent of the other party
hereto; provided, however, that, notwithstanding the foregoing, Service Provider
may assign its rights and obligations under this Agreement to any of its
Affiliates with the consent of the Company which shall not be unreasonably
withheld.

 

12.       SUCCESSORS.  This Agreement and all the obligations and benefits
hereunder shall inure to, and be binding upon, the successors and permitted
assigns of the parties hereto.

 

13.       COUNTERPARTS.  This Agreement may be executed and delivered by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original and both of which taken together shall
constitute but one and the same agreement.

 

14.       ENTIRE AGREEMENT; MODIFICATION.  The terms and conditions hereof
constitute the entire agreement between the parties hereto with respect to the
subject matter of this Agreement and supersede all previous communications,
either oral or written, representations or warranties of any kind whatsoever,
except as expressly set forth herein.  No modifications of this Agreement nor
waiver of the terms or conditions hereof shall be binding upon any party hereto
unless approved in writing by an authorized representative of such party. 

 

6

 

--------------------------------------------------------------------------------

 
 

 

15.       NOTICES.  Any and all notices or service of process required or
permitted hereunder shall be in writing given as follows:

 

                           if to the Company:

 

                                       Onstream Media Corporation

                                       1291 SW 29th Avenue

                                       Pompano Beach, Florida 33069

                                       Attn:  Chief Executive Officer

                                       Fax: (954) 917-6660

 

                           if to Service Provider:

 

                                       Sigma Capital Advisors, LLC

                                       800 Third Avenue, Suite 1701

                                       New York, New York 10022

                                       Attn: Thom Waye

                                       Fax: (212) 292-2685

                                         

               Any notice required to be made within a stated period of time
shall be considered timely made if deposited before midnight of the last day of
the stated period. Any party may give any notice or other communication
hereunder by personal delivery or using a nationally recognized overnight
courier service, telecopy, or telex.  Any party may change the address to which
notices, service of process, requests, demands, claims, or other communications
hereunder are to be delivered by giving the other parties notice in the manner
set forth herein.

 

7

 

--------------------------------------------------------------------------------

 

 



16.       GOVERNING LAW; JURISDICTION AND VENUE.  All issues concerning this
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the law of any jurisdiction other than the
State of New York. Each of the Company and Service Provider agrees that any
action, proceeding or claim it commences against the other party pursuant to
this Agreement shall be brought in a court of the State of New York located
within New York County, or in the United States District Court for the Southern
or Eastern Districts of New York.  Each of the Company and Service Provider
irrevocably and unconditionally commits to the in personam jurisdiction of such
courts and waives, to the fullest extent permitted by law, any objections which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in such court, any claim that any such suit, action or
proceeding brought in such court has been brought in an inconvenient forum and
the right to object, with respect to any such suit, action or proceeding brought
in such court, that such court does not have jurisdiction over the person of
such party.  In any suit, action or proceeding, each of the Company and Service
Provider waives, to the fullest extent it may effectively do so, personal
service of any summons, complaint or other process and agrees that the service
thereof may be made by certified or registered mail, addressed to such party at
its address set forth in Section 16  hereof.  Each of the Company and Service
Provider agrees that a final non-appealable judgment in any such suit, action or
proceeding brought in such a court shall be conclusive and binding.   

 

17.       NO THIRD PARTY BENEFICIARIES.  Except as provided in Sections 6 and 8
hereof, this Agreement is for the sole benefit of the parties hereto and Sigma
Fund, and their permitted assigns and nothing herein expressed or implied shall
give or be construed to give to any person, other than the parties hereto and
such assigns, any legal or equitable rights hereunder.

 

 

 

[Signature Page to Follow]

 

 

8

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have signed this Advisory Services
Agreement as of the day and year first above written.

 

 

                         

SIGMA CAPITAL ADVISORS, LLC

 

 

By: /s/ Thom Waye  

Name:  Thom Waye

Title:    Manager

 

 

ONSTREAM MEDIA CORPORATION

 

By: /s/ Randy S. Selman

Name: Randy Selman

                                    Title: President

 

 

 

 

Accepted and Agreed:

SIGMA OPPORTUNITY FUND II, LLC

By: Sigma Capital Advisors, LLC, its 

managing member

 

 

By: /s/ Thom Waye

      Thom Waye

       Manager 

 

 

 

 

[Advisory Services Agreement]

 

 

9

 

--------------------------------------------------------------------------------